Case 1:17-cv-22376-JEM Document 174 Entered on FLSD Docket 07/20/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 17-22376-CIV-MARTINEZ/AOR

  HIYAM AKKASHA,

         Plaintiff,

  v.

   BLOOMINGDALES, INC.,

         Defendant.
   ______________________________________/

                             REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon Defendant Bloomingdales, Inc.’s (“Defendant”)

  Motion for Attorneys’ Fees and Additional Costs (hereafter, “Motion for Fees and Costs”) [D.E.

  164]. This matter was referred to the undersigned pursuant to 28 U.S.C. § 636 by the Honorable

  Jose E. Martinez, United States District Judge [D.E. 165]. For the reasons stated below, the

  undersigned respectfully recommends that Defendant’s Motion for Fees and Costs be DENIED.

                       PROCEDURAL AND FACTUAL BACKGROUND

         On June 26, 2017, Plaintiff Hiyam Akkasha (“Plaintiff”) commenced this action for

  damages pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to

  2000e-15, and the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621-

  634, alleging that Defendant discriminated against her in employment because of her national

  origin, religion, and age. See generally Complaint [D.E. 1]; Amended Complaint [D.E. 17].

  Specifically, Plaintiff alleged that Defendant violated Title VII and the ADEA by:

         (1) intentionally discriminating against Plaintiff because of her national origin, religion,
             and age;

         (2) terminating Plaintiff from a specific employment position because of her national
             origin, race, and age;
Case 1:17-cv-22376-JEM Document 174 Entered on FLSD Docket 07/20/2020 Page 2 of 8




         (3) retaliating against Plaintiff for her opposition to Defendant’s employment practices,
             specifically discrimination based on national origin, religion, and age; and

         (4) failing and/or refusing to take prompt and appropriate action to remedy offensive
             conduct in the workplace directed at Plaintiff.

  Amended Complaint [D.E. 17 ¶¶ 49-50, 54-56, 63, 69, 74-76].

         On September 21, 2017, Plaintiff filed a Motion to Dismiss Plaintiff’s Amended Complaint

  (hereafter, “Motion to Dismiss”) arguing that Plaintiff had failed to exhaust her administrative

  remedies as required by Title VII and the ADEA [D.E. 20]. On September 10, 2018, the Court

  denied Defendant’s Motion to Dismiss, finding nothing on the face of the Amended Complaint to

  suggest such failure and concluding that a Motion to Dismiss pursuant to Rule 12(b)(6) was not the

  proper method to address Defendant’s arguments [D.E. 59].

         On March 29, 2019, Defendant filed a Motion for Summary Judgment, arguing again that

  Plaintiff had failed to exhaust her administrative remedies and, additionally, that her Title VII and

  ADEA claims lacked essential evidence to sustain them [D.E. 78]. On October 24, 2019, the Court

  issued its Summary Judgment Order [D.E. 138]. The Court granted summary judgment in favor of

  Defendant only as to Plaintiff’s ADEA claim, based on the undisputed fact that, upon Plaintiff’s

  removal from the position of Furniture Department Sales Manager, she was replaced by an individual

  who was not substantially younger than Plaintiff. Id. at 11-13. The Court otherwise denied Defendant’s

  Motion for Summary Judgment. Id. at 13.

         On October 31, 2019, Defendant filed a Motion to Reconsider Defendant’s Motion for

  Summary Judgment or, in the Alternative, Motion to Conduct an Evidentiary Hearing on Plaintiff’s

  Exhaustion of Administrative Remedies (hereafter, “Motion for Reconsideration”) [D.E. 140]. On

  December 2, 2019, the Court held an evidentiary hearing on the Motion for Reconsideration [D.E.

  148]. On December 18, 2019, the Court granted Defendant’s Motion for Reconsideration after


                                                    2
Case 1:17-cv-22376-JEM Document 174 Entered on FLSD Docket 07/20/2020 Page 3 of 8



  concluding that Plaintiff had not timely filed her charge of discrimination with the Equal

  Employment Opportunity Commission (“EEOC”) [D.E. 150]. As a result, the Court granted

  Defendant’s Motion for Summary Judgment based on Plaintiff’s failure to exhaust administrative

  remedies. Id. at 11. On the same date, the Court entered Final Judgment in Defendant’s favor

  [D.E. 151].

         On February 18, 2020, Defendant filed its Motion for Fees and Costs, arguing that

  Plaintiff’s claims were frivolous. See Motion for Fees and Costs [D.E. 164 at 2]. On March 3,

  2020, Plaintiff filed her Response in Opposition to the Motion for Fees and Costs (hereafter,

  “Response”). See Response [D.E. 169]. On March 10, 2020, Defendant filed its Reply in Support

  of the Motion for Fees and Costs (hereafter, “Reply”). See Reply [D.E. 170].

                                       APPLICABLE LAW

         A. Title VII

         In Title VII cases, courts may award attorneys’ fees to a prevailing defendant “upon a

  finding that the plaintiff’s action was frivolous, unreasonable, or without foundation, even though

  not brought in subjective bad faith.” Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421

  (1978). However, the Supreme Court in Christiansburg cautioned that:

         In applying these criteria, it is important that a district court resist the
         understandable temptation to engage in post hoc reasoning by concluding that,
         because a plaintiff did not ultimately prevail, his action must have been
         unreasonable or without foundation. This kind of hindsight logic could discourage
         all but the most airtight claims, for seldom can a prospective plaintiff be sure of
         ultimate success. No matter how honest one’s belief that he has been the victim of
         discrimination, no matter how meritorious one’s claim may appear at the outset, the
         course of litigation is rarely predictable. Decisive facts may not emerge until
         discovery or trial. The law may change or clarify in the midst of litigation. Even
         when the law or the facts appear questionable or unfavorable at the outset, a party
         may have an entirely reasonable ground for bringing suit.

  Id. at 421-22. The Supreme Court added that:



                                                  3
Case 1:17-cv-22376-JEM Document 174 Entered on FLSD Docket 07/20/2020 Page 4 of 8



         assessing attorney’s fees against plaintiffs simply because they do not finally
         prevail would substantially add to the risks inhering in most litigation and would
         undercut the efforts of Congress to promote the vigorous enforcement of the
         provisions of Title VII. Hence, a plaintiff should not be assessed his opponent’s
         attorney’s fees unless a court finds that his claim was frivolous, unreasonable, or
         groundless, or that the plaintiff continued to litigate after it clearly became so.

  Id. at 422. Nevertheless, “if a plaintiff is found to have brought or continued such a claim in bad

  faith, there will be an even stronger basis for charging him with the attorney’s fees incurred by the

  defense.” Id. (emphasis in original) (footnote omitted).

         The Eleventh Circuit has described the Christiansburg standard as a “stringent” one.

  Bonner v. Mobile Energy Servs. Co., 246 F.3d 1303, 1304 (11th Cir. 2001) (foonote omitted). The

  Eleventh Circuit applies three factors, known as the Sullivan factors, to determine whether the

  Christiansburg standard is met: “whether (1) the plaintiff established a prima facie case; (2) the

  defendant offered to settle; and (3) the trial court dismissed the case prior to trial.” Id. (footnote

  omitted). These three factors “are general guidelines only, not hard and fast rules. Determinations

  regarding frivolity are to be made on a case-by-case basis.” Sullivan v. Sch. Bd. of Pinellas Cty.,

  773 F.2d 1182, 1189 (11th Cir. 1985). When assessing the frivolity of a non-prevailing plaintiff’s

  case, courts “view the evidence in the light most favorable to the plaintiff.” Lawver v. Hillcrest

  Hospice, Inc., 300 F. App’x 768, 773 (11th Cir. 2008) (citing Cordoba v. Dillard’s, Inc., 419 F.3d

  1169, 1179 (11th Cir. 2005)).

         “[I]n cases where a finding of frivolity has been sustained, the plaintiffs typically failed to

  introduce any evidence in support of their claims.” Dulaney v. Miami-Dade Cty., No. 09-CV-

  23259, 2011 WL 6754074, at *3 (S.D. Fla. Dec. 22, 2011) (citing Cordoba, 419 F.3d at 1176).

  Nevertheless, a prevailing defendant should not be awarded attorney’s fees when the plaintiff’s

  “claims are meritorious enough to receive careful attention and review.” Walker v. NationsBank




                                                    4
Case 1:17-cv-22376-JEM Document 174 Entered on FLSD Docket 07/20/2020 Page 5 of 8



  of Fla. N.A., 53 F.3d 1548, 1559 (11th Cir. 1995) (citing Busby v. City of Orlando, 931 F.2d 764,

  787 (11th Cir. 1991)).

         B. ADEA

         “The ADEA incorporates selected provisions of the Fair Labor Standards Act (‘FLSA’),

  including those pertaining to attorney’s fees.” Turlington v. Atlanta Gas Light Co., 135 F.3d 1428,

  1437 (11th Cir. 1998) (citing 29 U.S.C. § 626(b)). “[T]he FLSA entitles a prevailing defendant to

  attorney’s fees only where the district court finds that the plaintiff litigated in bad faith.”

  Turlington, 135 F.3d at 1437 (citing Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541, 1542-

  43 (11th Cir. 1985)). “Given the close relationship between the ADEA and the FLSA,” the

  Eleventh Circuit teaches “that a district court may award attorney’s fees to a prevailing ADEA

  defendant only upon a finding that the plaintiff litigated in bad faith.” Turlington, 135 F.3d at 1437

  (citing 29 U.S.C. § 626(b)).

                                            DISCUSSION

         A. Frivolousness

         As previously noted, the Eleventh Circuit utilizes the three Sullivan factors as guidelines to

  determine whether the Christiansburg frivolousness standard for awarding fees against non-

  prevailing plaintiffs in Title VII cases is met: “whether (1) the plaintiff established a prima facie

  case; (2) the defendant offered to settle; and (3) the trial court dismissed the case prior to trial.”

  Bonner, 246 F.3d at 1304; Sullivan, 773 F.2d at 1189.

         As to the first factor, the Court denied Defendant’s Motion for Summary Judgment to the

  extent it argued that Plaintiff’s Title VII claims lacked essential evidence to sustain them.

  Therefore, it cannot be said that Plaintiff failed to establish a prima facie case as to these claims.

  However, Defendant’s challenge to a condition precedent to asserting these claims was ultimately



                                                    5
Case 1:17-cv-22376-JEM Document 174 Entered on FLSD Docket 07/20/2020 Page 6 of 8



  successful. As set forth above, the Court denied Defendant’s Motion to Dismiss the Amended

  Complaint for failure to exhaust her administrative remedies, and initially denied Defendant’s

  Motion for Summary Judgment on these same grounds. However, after an evidentiary hearing, the

  Court concluded that Plaintiff had not timely filed her charge of discrimination with the EEOC;

  and granted Defendant’s Motion for Summary Judgment based on Plaintiff’s failure to exhaust

  administrative remedies. Thus, while successfully overcoming Defendant’s challenge to the prima

  facie case of her Title VII claims, Plaintiff was defeated based on her failure to satisfy a condition

  precedent for the prosecution of those claims. Given these procedural facts, the undersigned

  concludes that the first Sullivan factor is neutral.

          As to the second factor, Defendant contends that, at a court ordered mediation, it did not

  wish to settle the case “above nuisance value.” See Motion for Fees and Costs [D.E. 164 at 7].

  According to Plaintiff, Defendant last offered her $10,000 to settle her claims. See Response [D.E.

  169 at 3]. In its Reply, Defendant did not further address this issue. Given the existence of a

  settlement offer, albeit an arguably de minimis one, the undersigned concludes that the second

  Sullivan factor is also neutral.

          The third Sullivan factor militates in favor of Defendant, since the Court dismissed the case

  prior to trial upon the entry of Final Judgment.

          Thus, one Sullivan factor favors Defendant and the other two are neutral.

          Using these results as a guideline, the undersigned concludes that a finding of frivolity is

  not appropriate in this case. Moreover, Defendant’s argument that Plaintiff had failed to exhaust

  administrative remedies, which was the basis for dismissal of the case, was rejected twice by the

  Court and only succeeded after an evidentiary hearing was held on Defendant’s Motion for

  Reconsideration. Given this extended review process, Defendant is not entitled to recover fees as



                                                     6
Case 1:17-cv-22376-JEM Document 174 Entered on FLSD Docket 07/20/2020 Page 7 of 8



  the prevailing Title VII party. Dulaney, 2011 WL 6754074, at *3; Walker, 53 F.3d at1559.

         B. Bad Faith

         Defendant argues that Plaintiff pursued her Title VII and ADEA claims in bad faith after

  having failed to exhaust administrative remedies. See Motion for Fees and Costs [D.E. 164 at 8-

  9]. As to the Title VII claims, a finding of bad faith provides “an even stronger basis” for charging

  fees against a non-prevailing plaintiff. Christiansburg, 434 U.S. 422 (emphasis added) (footnote

  omitted). As to the ADEA claims, a finding of bad faith is required for a fee award to a prevailing

  defendant. Kreager, 775 F.2d at 1542-43.

         Here, the undersigned has found no basis for charging Plaintiff with Defendant’s fees under

  the Christiansburg standard, given that the determination that Plaintiff had failed to exhaust her

  administrative remedies required an evidentiary hearing. In support of its bad faith argument,

  Defendant also accuses Plaintiff and her counsel of vexatiously multiplying proceedings in

  violation of 28 U.S.C. 1927 (hereafter, “Section 1927”). See Motion for Fees and Costs [D.E. 164

  at 8]. However, Defendant has not brought a Section 1927 motion for sanctions. Defendant also

  appears to rely for a finding of bad faith on Plaintiff’s filing of a Motion for Sanctions, pursuant

  to the Court’s inherent powers and Fed. R. Civ. P. 37 [D.E. 86]. See Motion for Fees and Costs

  [D.E. 164 at 8-9]. However, the Motion for Sanctions was denied after thorough review of the

  parties’ arguments and evidence and with no finding of bad faith on the part of Plaintiff for seeking

  sanctions [D.E. 127].

         Having addressed Defendant’s “bad faith” arguments, the undersigned concludes that they

  do not support the imposition of fees on Plaintiff under either Title VII or the ADEA.

                                       RECOMMENDATION

         Based    on      the   foregoing   considerations,   the   undersigned    RESPECTFULLY



                                                    7
Case 1:17-cv-22376-JEM Document 174 Entered on FLSD Docket 07/20/2020 Page 8 of 8



  RECOMMENDS that Defendant’s Motion to for Fees and Costs [D.E. 164] be DENIED.

          Pursuant to Local Magistrate Judge Rule 4(b), the parties have fourteen days from the date

  of this Report and Recommendation to file written objections, if any, with the Honorable Jose E.

  Martinez, United States District Judge. Failure to file timely objections may bar the parties from

  attacking the factual findings contained herein on appeal. See Resolution Tr. Corp. v. Hallmark

  Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). Further, “failure to object in accordance

  with the provisions of [28 U.S.C.] § 636(b)(1) waives the right to challenge on appeal the district

  court’s order based on unobjected-to factual and legal conclusions.” See 11th Cir. R. 3-1 (I.O.P.

  - 3).

          RESPECTFULLY SUBMITTED in Chambers in Miami, Florida, on this 20th day of July,

  2020.

                                                       ____________________________________
                                                       ALICIA M. OTAZO-REYES
                                                       UNITED STATES MAGISTRATE JUDGE

  cc:     United States District Judge Jose E. Martinez
          Counsel of Record




                                                  8
